Exhibit MARVEL REPORTS Q2 EPS OF $0.59 ON STRENGTH IN LICENSING AND INITIAL CONTRIBUTION FROM ITS FILM RELEASES Marvel Revises Composition of 2008 Guidance to Include Film Production Segment; Marvel Now Anticipates 2008 Revenues of $450 - $480 Million; Net Income of $122 - $138 Million and EPS of $1.55 - $1.75 New York, New York – August 5, 2008 Marvel Entertainment, Inc. (NYSE: MVL), a global character-based entertainment and licensing company, today reported operating results for its second quarter and six months ended June 30, 2008. For Q2 2008, Marvel reported net sales of $156.9 million and net income of $46.7 million, or $0.59 per diluted share, compared to net sales of $101.5 million and net income of $29.1 million, or $0.34 per diluted share, in Q2 2007.The year-over-year improvement reflects a strong performance in the licensing segment and initial contributions from the film production segment of $28.9 million in net sales and $7.7 million in gross profit attributable to a portion of the foreign presales for the Iron Man and The Incredible Hulk feature films. Marvel Entertainment, Inc. Segment Net Sales and Operating Income (Unaudited) (in millions) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Licensing: Net Sales (1) $94.9 $65.6 $ 179.4 $ 185.3 Operating Income (1) 77.5 50.2 162.9 149.0 Publishing: Net Sales 31.8 32.9 58.3 60.5 Operating Income 11.7 14.7 21.6 26.2 Film Production: Net Sales 28.9 - 28.9 - Operating Income (Loss) 2.2 (0.3) 0.2 (3.3) All Other: Net Sales (1) 1.3 3.0 2.8 7.1 Operating (Loss) (1) (6.2) (8.6) (12.0) (14.8) TOTAL NET SALES $ 156.9 $ 101.5 $ 269.4 $ 252.9 TOTAL OPERATING INCOME $ 85.2 $ 56.0 $ 172.7 $ 157.1 (1) Effective January 1, 2008, revenue and operating income from Marvel’s licensee Hasbro previously reported in the toy segment is now recorded within the Licensing segment.Marvel’s in-licensed toy lines are now aggregated with corporate overhead in “All Other,” reflecting the Company’s exit from this business.Segment information for the year-ago periods has been restated accordingly. Marvel’s Chairman, Morton Handel, commented, “Revenue from Marvel’s film production segment commenced in the second quarter with the release of Iron Man and The Incredible Hulk.We’re very pleased with the success of these films which have generated $817 million in global box office receipts $571 million from
